DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 13-15, 18-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchayer et al. (US 2018/0292511) in view of Chae et al. (US 2020/0356149).
	Regarding claims 1, 13, 14, and 24, Bouchayer discloses a radar system (Fig. 2) and a method , the radar system comprising:
	a radar monolithic microwave integrated circuit (MMIC) (paragraphs [0002], [0066] see a single integrated circuit) comprising:
	a plurality of radar signal channels (paragraphs [0027], [0029];e .g., The number of antennas 102, 103 used may depend on the number of radar receiver and transmitter channels that are implemented in a Oven radar device); and
	at least one sensor (paragraph [0020] see temperature sensor) configured to measure a physical parameter related to a temperature of the radar MIMIC (paragraphs [0022], [0030]; e.g., The digital controller is configured to monitor a temperature of the various circuits by polling temperature values of the plurality of temperature sensors), and to generate sensor data corresponding to measured values of the physical parameter (paragraphs [0022]-[0023], [0033]; e.g., configured to select a single temperature value from the plurality of temperature sensors in a polling operation).
	 Bouchayer fails to specifically disclose a controller configured to receive the sensor data from the at least one sensor, and to determine a channel operation of the plurality of radar signal channels, including selectively disabling at least a first radar signal channel of the plurality of radar signal channels and selectively enabling at least a second radar signal channel of the plurality of radar signal channels based on the measured values.
	However, Chae discloses a controller configured to receive the sensor data from the at least one sensor, and to determine a channel operation of the plurality of radar signal channels, including selectively disabling at least a first radar signal channel of the plurality of radar signal channels and selectively enabling at least a second radar signal channel of the plurality of radar signal channels based on the measured values (Fig. 5 steps 520 and 530; paragraphs [0009], [0061], [0063]; see activate and deactivate the communication channel based upon measured temperature).
	Therefore, taking the teachings of Bouchayer in combination of Chae as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to determine a channel operation of the plurality of radar signal channels, including selectively disabling at least a first radar signal channel of the plurality of radar signal channels and selectively enabling at least a second radar signal channel of the plurality of radar signal channels based on the measured values in order to provide switching between communication channels to reduce heat production (Chae: paragraph [0007]). 
	Regarding claims 2 and 15, Bouchayer in combination with Chae discloses the radar system and the method of claims 1 and 14, wherein: the controller is configured to selectively enable and disable the plurality of radar signal channels in a round-robin manner such that selectively disabled and selectively enabled radar signal channels change in the round-robin manner (Bouchayer: paragraph [0024] see switch modes to output) and (Chae: paragraphs [0055], [0062]).
	Regarding claim 3, Bouchayer in combination with Chae discloses the radar system of claim 1, wherein: the at least one sensor includes a plurality of sensors each associated with a different one of the plurality of radar signal channels for measuring the physical parameter corresponding thereto (Bouchayer: paragraphs [0021]-[0022] see multiple temperature sensors).
	Regarding claims 4 and 19, Bouchayer in combination with Chae discloses the radar system and the method of claims 3 and 14, wherein the controller is configured to synchronously sample the sensor data of the plurality of sensors at predetermined sampling times (Bouchayer: paragraph [0022] see polling operation).
	Regarding claims 5 and 21, Bouchayer in combination with Chae discloses the radar system of claims 3 and 20, wherein: the controller is configured to compare the measured values to a maximum threshold, and on a first condition that a measured value of an associated radar signal channel exceeds the maximum threshold, the controller is configured to transmit a first disable signal to disable the associated radar signal channel (Bouchayer:  paragraphs [0050], [0053] see temperature threshold) and (Chae: paragraphs [0053], [0062]-[0063] see deactivate the communication channel).
	Regarding claim 7, Bouchayer in combination with Chae discloses the radar system of claim 5, wherein: on a second condition that the measured values of the plurality of radar signal channels each exceed the maximum threshold, the controller is configured to transmit a second disable signal to disable the plurality of radar signal channels  (Bouchayer:  paragraphs [0050], [0053]) and (Chae: paragraphs [0053], [0062]-[0063]).
	Regarding claim 18, Bouchayer in combination with Chae discloses the radar system of claim 15, wherein: the plurality of radar MMICs comprise a plurality of receivers, each MMIC of the plurality of radar MMICs which comprises a receiver comprises: a portion of the plurality radar signal channels that are used by the receiver, wherein the receiver is enabled independently of the plurality of transmitters (Bouchayer: paragraphs [0029], [0036]).
	Regarding claim 20, Bouchayer in combination with Chae discloses the radar system of claim 14, wherein: each of the plurality of radar MMICs comprises: a subset of radar signal channels of the plurality of radar signal channels (Bouchayer: paragraphs [0027], [0029]); and 
	at least one sensor (paragraph [0020] see temperature sensor) of the plurality of sensors, each of the at least one sensor is configured to measure the physical parameter related to the temperature of a corresponding radar signal channel of the subset of radar signal channels and generate the sensor data corresponding to the measured values of the physical parameter (Bouchayer: paragraphs [0022], [0030]) and (Chae: paragraphs [0053], [0062]-[0063]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bouchayer in combination with Chae, in view of Eckert et al. (US Patent No. 11,240,635).
	Regarding claim 12, Bouchayer in combination with Chae discloses the radar system of claim 1, wherein: the radar MMIC comprises a digital processing circuit configured to process baseband data (Bouchayer: paragraphs [0027], [0029]). 
	Bouchayer in combination with Chae fails to specifically disclose the radar MMIC comprises a digital processing circuit configured to process baseband data of the radar signals to determine a direction of arrival, and the radar MIMIC is configured to reconfigure the processing of the baseband signals to take into account the at least one channel of the plurality of radar signal channels that is selectively disabled.
	However, Eckert discloses a digital processing circuit configured to process baseband data of the radar signals to determine a direction of arrival, and reconfigure the processing of the baseband signals to take into account the at least one channel of the plurality of radar signal channels that is selectively disabled (Col. 5 lines 10-15; Col. 7 lines 5-20).
	Therefore, taking the teachings of Bouchayer in combination of Chae and Eckert as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to process baseband data of the radar signals to determine a direction of arrival, and reconfigure the processing of the baseband signals to take into account the at least one channel of the plurality of radar signal channels that is selectively disabled in order to track user moves from a location to another location (Abstract).

Allowable Subject Matter
Claims 6, 8-11, 16, 17, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 6, the prior arts of records fail to teach, or render obvious, alone or in combination, a radar system comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 3, 5, 6,  and independent claim 1 that claim 6  depends on.
	As to claim 8, the prior arts of records fail to teach, or render obvious, alone or in combination, a radar system comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 8 and independent claim 1 that claim 8  depends on.
	Claims 9 and 10 are objected because claims 9 and 19 depend on objected claim 8.
	As to claim 16, the prior arts of records fail to teach, or render obvious, alone or in combination, a radar system comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 16 and independent claim 14 that claim 16  depends on.
	Claim 17 is objected because claim 17 depends on objected claim 16.
	As to claim 22, the prior arts of records fail to teach, or render obvious, alone or in combination, a radar system comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 22 and independent claim 14 that claim 22  depends on.
	Claim 23 is objected because claim 23 depends on objected claim 22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648